PER CURIAM.
The petition is granted and Brittney Newman is hereby afforded a belated appeal of judgments and sentences in Es-cambia County case numbers 2005-CF-006654A, 2005-CF-006794A, and 2005-CF-006795A. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the circuit court who shall treat it as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
The trial court is directed to appoint counsel to represent petitioner in the appeal if she qualifies for such an appointment.
PETITION GRANTED.
BENTON, PADOVANO, and ROBERTS, JJ., concur.